Case 2:18-cv-12174-GAD-EAS ECF No. 20 filed 07/11/19 PagelD.108 Page 1of 18

UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF MICHIGAN

UNITED STATES OF AMERICA

Plaintiff, CASE NO. 18-CV-12174

Vv.

DENNIS R. OTT and TRACEY R. Hon. Gershwin A. Drain

orn,

Defendants.

 

DEFENDANTS’ RESPONSE TO MOTION FOR PARTIAL
SUMMARY JUDGMENT

DEFENDANTS, DENNIS R. OTT AND TRACEY R. OTT, object to the
granting of Plaintiffs motion for partial summary judgement filed June 20, 2019.

IN SUPPORT THEREOF, the Defendants have included a brief, below, in
accordance with Local Rule 7.1(d). The brief includes a statement of facts,
supported by Exhibits 1 through 7.

WHEREFORE, the Defendants respectfully request that the Court deny
Plaintiff's motion for partial summary judgment and award Defendants such further

and different relief as may be just and appropriate.

 
Case 2:18-cv-12174-GAD-EAS ECF No. 20 filed 07/11/19 PagelD.109 Page 2 of 18

TABLE OF CONTENTS
TL. INTRODUCTION ......cccccccccsssessseccesseceeseecssneevsneeesssascessacsessaesesseeseseaceeessaaeserasenenss il
Il. STATEMENT OF MATERIAL FACTS uu... cccecsssccssnsecssrsessnseenaserserseceessaeeseees 1
TIT. ARGUMENT. uuu... cceecccscesssscccsssescsssssesecsssnecessneeceessseceesesssasesessnneesensaserseneesossaeesnoes 5
A. FBAR and Reasonable Cause Framework. ..........:::c:ccceeeessseeeeeseeeceeeennaeeeeees 5
B. Summary Judgment Standard... cscsseesscsssesesssenseneceseeeeesennesssersseenseees 7
C. There is a Genuine Issue of Fact as to Whether Ms. Ott is Liable for Non-
Willful FBAR Penalties for 2007, 2008, and 2009. oe eeecceenessteseeseeesseeeaeoees 8
TV. CONCLUSION Wie. cceccccessccssssccssecessssecesseecsseecesueeesageseeauesseaeesnaeeenseseneeeennaeseneaees 10

 
Case 2:18-cv-12174-GAD-EAS ECF No. 20 filed 07/11/19 PagelD.110 Page 3 of 18

 

TABLE OF AUTHORITIES
Page(s)

Cases
Anderson v. Liberty Lobby, Inc.,

ATT U.S. 242 (1986)....cccccsscsssereeseessersesssesecssseserssssessessescsevsecsssenscnseseenseneenessesaeenees 6
Jarnagin v. U.S.,

134 Fed. Cl. 368 (2017) sisssssssssssissscsssasasssvonsoaucsnsnnnessneonnennsasonerasesscasenvovenssonnrocssnees 5
Lloyd v. Saint Joseph Mercy Oakland,

766 F.3d 580 (6th Cir. 2014) ......sseeusssenensasiscsoaduiasssans sisunveccuessussuyssesunusniaeanusanents 6
Moore v. U.S.,

2015 U.S. Dist. LEXIS 43979 (W.D. Wash. 2015)... cecsecesssesseeevsestecsesseneens 5
Neonatology Associates v. Commissioner,

115 T.C. 43 (2000), aff'd, 299 F.3d 221 (3d Cir. 2002)... ecceessessesessseneeeeneens 6
Street v. J.C. Bradford & Co.,

886 F.2d 1472 (6th Cir. 1989) sisccssssssssssvaasssenassvssnnocsssscsarsesnasnvaensscavavexowsausenvontenes 6
Thaddeus-X v. Blatter,

175 F.3d 378 (6th Cir. 1999) .....ressssnssstvasonscnsosassasssses snagnsaniencnpseuventiners toeameaiens 6
U.S. v. Boyle,

105 S. Ct. 687 (1985) .ccecsesccessesseseesecssessscnscsssesscssessssssssesssesecssesseseesseseeneeneentens 5
Statutes
31 U.S.C. § 53 14.ssssnesvenneonseereeenennetnennnnnenenenensenseaconanssenenmpennsi bed ins dy aiesa aiissinnnyasnnnnets 1,4
31 U.S.C. § 5321 (a)(S) scsssseunesramsnvcnennesnannansannneonnrecesxnonacnsopetonrmnneiconransanessencenernaeseemnerees 4
31 U.S.C. § 5321(a)(5)(B sestsnsneansexassnonnasssnnspncicnervenieveccsmmanneanensascrsessvenccetwatesnens 7
31 U.S.C. § 5321 (a)(S5)(B)(i1)...eeseeeecesesseessesssessessssecsssessseneeeasessesenseneessesnnenses 4,5,7
31 ULS.C. § 5321 (a)(S)(C)...ccesesescesessecseesscnsesseseessssecessessssessussesersssssseessssesassnseasenens 7

il

 
Case 2:18-cv-12174-GAD-EAS ECF No. 20 filed 07/11/19 PagelD.111 Page 4of18

Other Authorities

26 C.E.R. § 1.6664-4(b)(1)..ccccscseceeresserssessessnsersnersssseessseessessessessessesseseeeaseneaenenes 5,7
31 C.F.R. § 103.24 (2009)... ccssesssssesessscssessscserssecsssssecsesesserseeensersnsarerersnesens 1,2, 4
Fed. R. Civ. P. 56(a) .nassssssssasssvcavsnsansvantinsnnassu teen ninaulieneseunanreennniaeiarnnnmereamnt eas 6
Fed. R. Civ. P. 56(€)....cccccscsescssesseseenscsececsecsscssessesseecesseeasesesssseseessessesseseesasersesnenaens 6

ili

 
Case 2:18-cv-12174-GAD-EAS ECF No. 20 filed 07/11/19 PagelD.112 Page 5of18

BRIEF IN OPPOSITION OF PLAINTIFF UNITED STATES’ MOTION
FOR PARTIAL SUMMARY JUDGMENT AGAINST DEFENDANT
TRACEY R. OTT

The Defendants submit this brief, in accordance with Local Rule 7.1(d), to
support their opposition to Plaintiffs motion for partial summary judgment
pertaining to Defendant, Tracey R. Ott. As explained in more detail below, the Court
should not enter judgment in favor of Plaintiff because there is significant material
dispute of fact as to whether Ms. Ott failed to report her foreign financial accounts
and is liable for civil penalties under 31 U.S.C. §§ 5314 and 5321. Accordingly, she
should be permitted the opportunity to present evidence regarding these material
issues of fact at trial.

Concise Statement of Issue Presented

Section 5314 of Title 31 and 31 C.F.R § 103.24 (2009) require United States
citizens to report foreign accounts to the Secretary of the Treasury or their delegate.
31 U.S.C. § 5321(a)(5) authorizes a delegate of the Treasury Secretary to impose a
penalty of up to $10,000 per unreported account unless a reasonable cause exception
applies. Ms. Ott did not timely report two financial accounts in Canada, which she
had signatory authority over for 2007, 2008, and 2009. As such, she was assessed
$60,000 in civil penalties. Ms. Ott was unaware of the foreign bank account

disclosure requirement, and she exercised ordinary business care and prudence

considering all facts and circumstances. Ms. Ott reasonably relied upon the advice

 
Case 2:18-cv-12174-GAD-EAS ECF No. 20 filed 07/11/19 PagelD.113 Page 6 of 18

of her accountant, who himself was unaware of the foreign bank account reporting
requirements during the years at issue. Should Ms. Ott be held liable for civil

negligence penalties?

 
Case 2:18-cv-12174-GAD-EAS ECF No. 20 filed 07/11/19 PagelD.114 Page 7 of 18

Controlling Authority
Fed. R. Civ. P. 56
31 U.S.C. § 5314
31 U.S.C. § 5321(a)(5)
31 C.F.R. § 103.24 (2009)!
26 U.S.C. § 6651
26 U.S.C. § 6664

26 C.E.R. § 1.6664-4(b)(1)

 

! In 2010, the regulations were updated and relocated to 31 C.F.R. § 1010.350. The United States refers in its
motion for partial summary judgment to the regulations effective in 2007-2009. Defendants likewise refer herein to
the regulations in effect for 2007-2009.

 
Case 2:18-cv-12174-GAD-EAS ECF No. 20 filed 07/11/19 PagelD.115 Page 8 of 18

I, INTRODUCTION

United States citizens who have an ownership interest in a financial account
or have signatory authority over a financial account in a foreign country are required
to report the account to the Treasury Department. See 31 U.S.C. § 5314; 31 C.F.R.
§ 103.24 (2009). It is not illegal to own a foreign account, but failing to report such
an account can result in a civil penalty if there is no reasonable cause for such failure.
The form on which the report is made is the Report of Foreign Bank and Financial
Account (herein referred to as an “FBAR”) and the penalty for failing to file it is
known as an “FBAR penalty.” Unless the failure to report the account was willful,
the amount of the penalty is limited to $10,000 per account per year. If the failure
to report the account is not willful, no penalty will be imposed if the failure is due to
reasonable cause. From 1993 to 2010, Mr. Ott and Ms. Ott held financial accounts
in a Canadian bank. Neither Mr. Ott or Ms. Ott filed FBARs until 2011. The IRS
assessed three penalties of $20,000 each against Ms. Ott for the years 2007, 2008
and 2009.

Il. STATEMENT OF MATERIAL FACTS

1. Ms. Ott is a United States citizen and was a United States citizen during

the calendar years 2007, 2008, and 2009. See Compl., ECF No. 1, at { 43; Answer,

ECF No. 8, at 43.

 
Case 2:18-cv-12174-GAD-EAS ECF No. 20 filed 07/11/19 PagelD.116 Page 9 of 18

2. She and her husband, Dennis R. Ott, jointly owned financial accounts
in Canada from 1993 through 2010. See Exhibit 1, “Offshore Voluntary Disclosures
— Optional Format Letter" dated July 14, 2011. For the years at issue, 2007 through
2009, Mr. and Ms. Ott held financial accounts in Canada with a financial institution
called “Octagon Capital Group.” Jd. They held two accounts with Octagon Capital
during that time: an account ending “589-E” and an account ending in “589-F.” See
Exhibit 2, "Penalty Computation Worksheet," signed by Mr. and Ms. Ott on August
22, 2011; see also Compl., ECF No. 1, at § 44-45; Answer, ECF No. 8, at § 44-45
(admitting that during 2007, 2008, and 2009, Ms. Ott had a financial interest in the
accounts and/or signature or other authority over the accounts, within the meaning
of 31 C.F.R. § 103.24, and that the accounts were in a foreign country).

3. Mr. and Ms. Ott believe that the two accounts had balances for the 2007

through 2009 years as follows:

 

 

 

 

 

 

 

 

 

 

 

Year Account No. | High Balance
2007 589-F $1,061,405
2007 589-E $842,072
2008 589-F $400,456
2008 589-E $516,672
2009 589-F $714,523
2009 589-E $1,051,606

 

See id. Thus, during 2007, 2008, and 2009, the balance of the two financial
accounts with Octagon Capital exceeded $10,000. See Compl., ECF No. 1, at { 46;

Answer, ECF No. 8, at J 46.

 
Case 2:18-cv-12174-GAD-EAS ECF No. 20 filed 07/11/19 PagelD.117 Page 10 of 18

4. Ms. Ott did not timely file FBARs to report her two accounts with
Octagon Capital until she learned of the filing requirement in 2011. See Exhibit 3,
TD F 90-22.1, Report of Foreign Bank and Financial Accounts, for 2007, 2008, and
2009 signed by Ms. Ott on August 22, 2011.

5. Ms. Ott has only a high school education. See Exhibit 4, Plaintiff
United States’ Responses to Defendant’s Requests for Admissions to Plaintiff Set
One, at ¥ 8.

6. Ms. Ott runs a business with her husband renting display equipment for
special events. See Exhibit 4, Plaintiff United States’ Responses to Defendant’s
Requests for Admissions to Plaintiff Set One, at ¥ 9.

7. Ms. Ott is not a professional trader of securities. See Exhibit 4,
Plaintiff United States’ Responses to Defendant’s Requests for Admissions to
Plaintiff Set One, at { 10.

8. The United States has not presented any evidence that Ms. Ott has any
training or expertise regarding U.S. tax law or accounting. The Defendant contends
that she does not. See Exhibit 4, Plaintiff United States’ Responses to Defendant’s
Requests for Admissions to Plaintiff Set One, at { 11.

9. Mr. and Ms. Ott hired an accountant, Bob Weide, to complete their tax
returns for all the years at issue. See Exhibit 4, Plaintiff United States’ Responses

to Defendant’s Requests for Admissions to Plaintiff Set One, at ff] 21 through 23.

 
Case 2:18-cv-12174-GAD-EAS ECF No. 20 filed 07/11/19 PagelD.118 Page 11 of 18

10. The United States has not presented evidence that Mr. Weide directly
asked Ms. Ott about foreign accounts or directly discussed a tax organizer with Ms.
Ott during the years at issue. Defendant contends that she prepared for meetings
with Mr. Weide by collecting all the documents she thought were pertinent for filing
her tax returns. See Exhibit 4, Plaintiff United States’ Responses to Defendant’s
Requests for Admissions to Plaintiff Set One, at § 25.

11. The United States has not presented evidence that Mr. Weide was aware
of the FBAR filing requirement during the years at issue in order to advise the Otts
on their filing requirement. See Exhibit 4, Plaintiff United States’ Responses to
Defendant’s Requests for Admissions to Plaintiff Set One, at J] 26 through 28.

12. As soon as Mr. and Ms. Ott learned of the FBAR filing requirement in
2011, they made a voluntary disclosure and filed FBARs with the IRS regarding
their Canadian accounts. See Exhibit 4, Plaintiff United States’ Responses to
Defendant’s Requests for Admissions to Plaintiff Set One, at { 29.

13. Prior to 2011, Mr. and Ms. Ott were unaware that their Canadian
accounts were required to be reported on an FBAR. Likewise, prior to 2011, Mr.
Weide was unaware that US taxpayers were required to report their foreign bank
accounts on an FBAR. See Exhibit 4, Plaintiff United States’ Responses to
Defendant’s Requests for Admissions to Plaintiff Set One, at {J 18 through 20 and

26 through 28.

 
Case 2:18-cv-12174-GAD-EAS ECF No. 20 filed 07/11/19 PagelD.119 Page 12 of 18

14. On August 26, 2016, the IRS assessed three FBAR penalties against
Ms. Ott, each in the amount of $20,000, for the calendar years 2007, 2008, and 2009.
See Exhibit 5, "Forms 13448 Penalty Assessment Certifications (Title 31 'FBAR’),”
accompanied by a "Certificate of Official Record" dated July 29, 2017. At or near
the time the FBAR penalties were assessed, the IRS sent a letter to Ms. Ott
demanding payment for the FBAR penalties. See Exhibit 6, Declaration of Debt,
dated June 20, 2019, at ¢ 3. The United States claims that Ms. Ott owes FBAR
penalties of $60,000.00, a late-payment penalty of $10,129.31, and interest of
$1,688.21, as of June 19, 2019. See id, at ] 4. Ms. Ott denies that she owes the
FBAR penalties, the late-payment penalty or the interest amounts because she
exercised ordinary business care and prudence, was not reckless in disregard for the
rules and regulations and because she has reasonable cause defenses to the penalties.
See Answer, ECF No. 8, at § 56.

15. Ms. Ott’s state of mind at the time she failed to file her FBARs for 2007,
2008 and 2009 is the heart of the dispute between Defendants and the Unites States
and is an issue of material fact.

Iii. ARGUMENT

A. | FBAR and Reasonable Cause Framework.

United States citizens are required to file an FBAR if they have signatory

authority over, or a financial interest in, one or more foreign bank or financial

 
Case 2:18-cv-12174-GAD-EAS ECF No. 20 filed 07/11/19 PagelD.120 Page 13 of 18

accounts with values exceeding $10,000 USD (in aggregate) at any point during the
calendar year. See 31 U.S.C. § 5314; 31 C.F.R. § 103.24 (2009). Failure to file an
FBAR may result in the assertion of civil penalties. See 31 U.S.C. § 5321(a)(5).
However, if the failure is not willful, “no penalty shall be imposed ... with respect
to any violation if - such violation was due to reasonable cause,” and the taxpayer
later filed correct FBARs. See 31 U.S.C. § 5321(a)(5)(B)(ii).

31 U.S.C. § 5321(a)(5)(B)(ii) and the regulations thereunder do not define
“reasonable cause.” In Moore v. U.S., the District Court considered the meaning of
reasonable cause in the context of the non-willful FBAR penalty and adopted the
standard under Internal Revenue Code section 6664(c), which pertains to income tax
penalties. 2015 U.S. Dist. LEXIS 43979 (W.D. Wash. 2015) (Exhibit 7); see also
Jarnagin v. U.S., 134 Fed. Cl. 368 (2017) (affirming the adoption of reasonable
cause standards under internal Revenue Code section 6664 for FBAR penalty
application). The District Court in Moore ruled that a person can establish
‘reasonable cause’ for an FBAR violation when he exercised ordinary business care
and prudence and was nonetheless unable to comply with his tax filing obligations.
Id. at *14. The IRS regulations which set forth reasonable cause and good faith
provide that any reasonable cause determination is to be made on a case-by-case
basis, “taking into account all pertinent facts and circumstances.” 26 C.F.R. §

1.6664-4(b)(1). The regulations also state that “[g]enerally, the most important

 
Case 2:18-cv-12174-GAD-EAS ECF No. 20 filed 07/11/19 PagelD.121 Page 14 of 18

factor is the extent of the taxpayer's effort to assess the taxpayer's proper tax
liability.” Jd. The regulations provide that “circumstances that may
indicate reasonable cause and good faith include an honest misunderstanding of fact
or law that is reasonable in light of all of the facts and circumstances, including the
experience, knowledge, and education of the taxpayer.” Id.

In U.S. v. Boyle, the U.S. Supreme Court held that a taxpayer can demonstrate
reasonable cause where they reasonably relied on a tax preparer. 105 S. Ct. 687
(1985). In order to show reasonable reliance, the taxpayer must demonstrate that:
(i) the taxpayer’s adviser or return preparer had sufficient expertise to justify
reliance; (ii) the taxpayer provided all relevant facts to the adviser or return preparer,
and (iii) the taxpayer actually relied in good faith on the tax adviser’s professional
judgment. Neonatology Associates v. Commissioner, 115 T.C. 43 (2000), aff'd, 299
F.3d 221 (3d Cir. 2002).

Evidence regarding Ms. Ott’s knowledge, expertise, and ordinary business
care and prudence with respect to her failure to file FBARs are factual issues that
Defendants need to present at trial.

B. Summary Judgment Standard.

Summary judgment is appropriate where “the movant shows that there is no

genuine dispute as to any material facts and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a).

 
Case 2:18-cv-12174-GAD-EAS ECF No. 20 filed 07/11/19 PagelD.122 Page 15 of 18

However, in making this showing, the moving party bears the initial burden
of demonstrating the absence of any genuine issue of material fact. Street v. J.C.
Bradford & Co., 886 F.2d 1472 (6th Cir. 1989). In addition, the court will “accept
all of the non-movant’s evidence as true and draw all reasonable inferences in the
non-movant’s favor.” Lloyd v. Saint Joseph Mercy Oakland, 766 F.3d 580, 588 (6th
Cir. 2014); see also Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 256 (1986).
Although the nonmoving party "may not rest upon the mere allegations or denials"
of his pleading, a verified complaint or additional affidavit may satisfy the burden
of the nonmovant to respond. Fed. R. Civ. P. 56(e); Thaddeus-X v. Blatter, 175 F.3d
378 (6th Cir. 1999).

C. There is a Genuine Issue of Fact as to Whether Ms. Ott is Liable for Non-
Willful FBAR Penalties for 2007, 2008, and 2009.

The United States asserts that it must only prove five elements to show that a
person is liable for a “non-willful” FBAR penalty: (1) the person is a U.S. person,
(2) the person has a financial interest in or signatory authority over a bank, securities,
or other financial account, (3) the account must have been located in a foreign
country, (4) the balance in the account(s) exceeded $10,000 at some point during the
calendar year, and (5) the person must have failed to report the account as required.
See Plaintiff's Motion for Partial Summary Judgment Against Defendant Tracey R.

Ott, ECF No. 18, at p. 10 (citing United States v. McBride, 908 F. Supp. 2d 1186,

 
Case 2:18-cv-12174-GAD-EAS ECF No. 20 filed 07/11/19 PagelD.123 Page 16 of 18

1202 (D. Utah 2012). The United States further asserts that the Court should apply
the five elements to the facts in this case and enter a judgment against Ms. Ott for
the non-willful FBAR penalties. Id. McBride is inapplicable in this case because it
concerns the application of the willful FBAR penalty under 31 U.S.C. §
5321(a)(5)(C), not the non-willful FBAR penalty under 31 U.S.C. § 5321(a)(5)(B).
31 U.S.C. § 5321(a)(5)(B)(ii) provides for a reasonable cause exception to the non-
willful FBAR penalty. Therefore, contrary to the assertions of the United States, the
Court cannot enter a judgment in this case without considering the application of the
reasonable cause exception under 31 U.S.C. § 5321(a)(5)(B)(ii). The existence of
reasonable cause is an issue of fact. 26 C.F.R. § 1.6664-4(b)(1). Indeed, Ms. Ott
has yet to present evidence on this critical issue for trial.

Here, all remaining issues are issues of fact, not issues of law. None of the
above factual issues have been fully developed. There remains a genuine issue of
material fact as to whether Ms. Ott acted with ordinary business care and prudence
and had reasonable cause for her failure to disclose the foreign accounts on FBARs.
All the facts surrounding Ms. Ott’s ordinary business care and prudence, and her
reliance on Mr. Weide to prepare her tax returns need to be presented at trial. Ms.
Ott’s state of mind as to her failure to file FBARs, her subjective beliefs, education,
and reliance on her accountant all go to the heart of the issue at stake here. As such,

there is a genuine issue for trial as to whether the Defendant may be penalized for

 
Case 2:18-cv-12174-GAD-EAS ECF No. 20 filed 07/11/19 PagelD.124 Page 17 of 18

failure to report the two Canadian accounts. Thus, summary judgment on the issue
of Ms. Ott’s state of mind when she failed to file FBARs for 2007, 2008 and 2009 is

not appropriate.
IV. CONCLUSION
For the foregoing reasons, the Court should deny the United States’ motion
for partial summary judgement against Ms. Ott and allow the presentation of

necessary facts at trial.

DATED: July 11, 2019 Respectfully submitted
GREENBERG TRAURIG, LLP

By: __/s/G. Michelle Ferreira

 

G. Michelle Ferreira

Courtney A. Hopley

Jennifer A, Vincent

Defendants DENNIS R. OTT and
TRACEY R. OTT

Four Embarcadero Center, Suite 3000
San Francisco, CA 94111
415.655.1300

ferreiram@gtlaw.com

10

 
Case 2:18-cv-12174-GAD-EAS ECF No. 20 filed 07/11/19 PagelD.125 Page 18 of 18

CERTIFICATE OF SERVICE

I certify that on this July 11, 2019, I electronically filed the foregoing
document with the Clerk of Court using the CM/ECF system, which will send

notification of such filing to all registered CM/ECF participants.

/s/ G. Michelle Ferreira
G. MICHELLE FERREIRA
Attorney for Defendants

 

 
